Citation Nr: 1823528	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 786	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for itchy scalp.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In his Notice of Disagreement, dated November 2012, the Veteran had disagreed with the August 2012 rating decision denying service connection for itchy scalp, diabetic neuropathy of the bilateral upper and lower extremities, hearing loss, osteoporosis, and dry mouth.  He received a Statement of the Case dated July 2014.  However, in his VA Form 9, dated August 2014, the Veteran only appealed the issue of entitlement to service connection for itchy scalp.
 

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1968 to August 1969.

2.  On October 2, 2014, prior to the promulgation of a decision in the appeal, the Board received a signed notification from the appellant, through his authorized representative, that a withdrawal of his claim for entitlement to service connection for itchy scalp is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for itchy scalp by the appellant's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for itchy scalp is dismissed.




		
DAVID GRATZ
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


